The opinion of the court was delivered by
Lewis, 0. J.
The indictment sets forth that the defendants “ unlawfully and wickedly did conspire, combine, and confederate and agree together, and with divers other evil disposed persons whose names are unknown to the jurors,” “ unlawfully attempt and endeavour to commit an assault upon Andrew L. Haskell, and him, .the said Andrew L. Haskell, to beat, bruise, wound, and maltreat,” “against the peace,” &c. On a trial, the jury found the defendants “ guilty in manner and form as they stand indicted;” but the court, on motion of the defendants’ counsel, arrested the judgment on the ground that a conspiracy to commit an assault and battery is not an indictable offence. We are of opinion that the court fell into error in this particular. All combinations to violate the law are dangerous. They are none the less so when the combination is for the double purpose of disturbing the public peace, and violating the personal rights of the citizen. A conspiracy to commit an assault and battery is an indictable offence. We have nothing to do with the merits of the case, or the evidence given on the trial. These have been passed upon by the jury — they have found the defendants guilty, and it is the duty of the court below to pass sentence on them according to law.
Judgment reversed and record remitted for further proceeding according to law.